DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,531,448 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 


Instant Application 
U.S. Patent No. 10,531,448 B2
Claim 1. A terminal comprising: a receiver, which, in operation, receives control information which is used for scheduling of a PUSCH (Physical Uplink Shared Channel) and which includes information for determining a mapping pattern of an uplink DMRS (Demodulation Reference Signal) to resource elements; circuitry, which is coupled to the receiver and which, in operation, maps the uplink DMRS to the resource elements based on the information; and a transmitter, which is coupled to the circuitry and which, in operation, transmits the mapped uplink DMRS, wherein the mapping pattern is determined out of a plurality of mapping patterns based on the information, and the plurality of mapping patterns include at least two mapping patterns in which numbers of symbols, to which the uplink DMRS is mapped, are different.
Claim 1. A terminal comprising: a receiver, which, in operation, receives control information which is used for scheduling of a PUSCH (Physical Uplink Shared Channel) and which includes information for determining a mapping of an uplink DMRS (Demodulation Reference Signal) to resource elements; circuitry, which is coupled to the receiver and which, in operation, maps the uplink DMRS to the resource elements based on the information; and a transmitter, which is coupled to the circuitry and which, in operation, transmits the mapped uplink DMRS multiplexed with the PUSCH.
Claim 3. The terminal according to claim 1, wherein one mapping pattern out of a plurality of mapping patterns is determined based on the information, and the plurality of mapping patterns include at least two mapping patterns in which numbers of symbols, to which the uplink DMRS is mapped, are different.
Claim 2. The terminal according to claim 1, wherein the plurality of mapping patterns include at least two mapping patterns in which numbers of resource elements, to which the uplink DMRS is mapped, are different.
Claim 2. The terminal according to claim 1, wherein one mapping pattern out of a plurality of mapping patterns is determined based on the information, and the plurality of mapping patterns include at least two mapping patterns in which numbers of resource elements, to which the uplink DMRS is mapped, are different
Claim 3. The terminal according to claim 1, wherein the plurality of mapping patterns include at least two mapping patterns in which numbers of symbols of a slot or a subframe, to which the uplink DMRS is mapped, are different.
Claim 4. The terminal according to claim 1, wherein one mapping pattern out of a plurality of mapping patterns is determined based on the information, and the plurality of mapping patterns include at least two mapping patterns in which numbers of symbols of a slot or a subframe, to which the uplink DMRS is mapped, are different.
Claim 4. The terminal according to claim 1, wherein the plurality of mapping patterns include a mapping pattern in which a number of resources, to which the uplink DMRS is mapped, is less than a number of resources to which an uplink DMRS in LTE-A Release 11 is mapped.
Claim 5. The terminal according to claim 1, wherein one mapping pattern out of a plurality of mapping patterns is determined based on the information, and the plurality of mapping patterns include a mapping pattern in which a number of resources, to which the uplink DMRS is mapped, is less than a number of resources to which an uplink DMRS in LTE-A Release 11 is mapped.
Claim 5. The terminal according to claim 1, wherein the plurality of mapping patterns are signaled by a higher-layer.
Claim 6. The terminal according to claim 1, wherein one mapping pattern out of a plurality of mapping patterns is determined based on the information, and the plurality of mapping patterns are signaled by a higher-layer.
Claim 6. The terminal according to claim 1, wherein the plurality of mapping patterns include a mapping pattern that maps the uplink DMRS having a sequence length less than a frequency bandwidth, to which the PUSCH is assigned.
Claim 7. The terminal according to claim 1, wherein one mapping pattern out of a plurality of mapping patterns is determined based on the information, and the plurality of mapping patterns include a mapping pattern that maps the uplink DMRS having a sequence length less than a frequency bandwidth, to which the PUSCH is assigned.
Claim 7. The terminal according to claim 1, wherein the plurality of mapping patterns respectively correspond to either a hopping is enabled or disabled.
Claim 8. The terminal according to claim 1, wherein one mapping pattern out of a plurality of mapping patterns is determined based on the information, and the plurality of mapping patterns respectively correspond to either a hopping is enabled or disabled.
Claim 8. The terminal according to claim 1, wherein the control information includes information for determining a cyclic shift and an orthogonal sequence, and the circuitry, in operation, generates the uplink DMRS based on the determined cyclic shift and the determined orthogonal sequence.
Claim 9. The terminal according to claim 1, wherein the control information includes information for determining a cyclic shift and an orthogonal sequence, and the circuitry, in operation, generates the uplink DMRS based on the determined cyclic shift and the determined orthogonal sequence.
Claim 9. The terminal according to claim 1, wherein when transmitting ACK/NACK multiplexed with the PUSCH, the circuitry maps the ACK/NACK adjacent to the mapped uplink DMRS.
Claim 10. The terminal according to claim 1, wherein when transmitting ACK/NACK multiplexed with the PUSCH, the circuitry maps the ACK/NACK adjacent to the mapped uplink DMRS.
Claim 10. A communication method comprising: receiving control information which is used for scheduling of a PUSCH (Physical Uplink Shared Channel) and which includes information for determining a mapping of an uplink DMRS (Demodulation Reference Signal) to resource elements; mapping the uplink DMRS to the resource elements based on the information; and transmitting the mapped uplink DMRS, wherein the mapping pattern is determined out of a plurality of mapping patterns based on the information, and the plurality of mapping patterns include at least two mapping patterns in which numbers of symbols, to which the uplink DMRS is mapped, are different.
Claim 11. A communication method comprising: receiving control information which is used for scheduling of a PUSCH (Physical Uplink Shared Channel) and which includes information for determining a mapping of an uplink DMRS (Demodulation Reference Signal) to resource elements; mapping the uplink DMRS to the resource elements based on the information; and transmitting the mapped uplink DMRS multiplexed with the PUSCH.
Claim 13. The communication method according to claim 11, wherein one mapping pattern out of a plurality of mapping patterns is determined based on the information, and the plurality of mapping patterns include at least two mapping patterns in which numbers of symbols, to which the uplink DMRS is mapped, are different.
Claim 11. The communication method according to claim 10, wherein the plurality of mapping patterns include at least two mapping patterns in which numbers of resource elements, to which the uplink DMRS is mapped, are different.
Claim 12. The communication method according to claim 11, wherein one mapping pattern out of a plurality of mapping patterns is determined based on the information, and the plurality of mapping patterns include at least two mapping patterns in which numbers of resource elements, to which the uplink DMRS is mapped, are different.
Claim 12. The communication method according to claim 10, wherein the plurality of mapping patterns include at least two mapping patterns in which numbers of symbols of a slot or a subframe, to which the uplink DMRS is mapped, are different.
Claim 14. The communication method according to claim 11, wherein one mapping pattern out of a plurality of mapping patterns is determined based on the information, and the plurality of mapping patterns include at least two mapping patterns in which numbers of symbols of a slot or a subframe, to which the uplink DMRS is mapped, are different.
Claim 13. The communication method according to claim 10, wherein the plurality of mapping patterns include a mapping pattern in which a number of resources, to which the uplink DMRS is mapped, is less than a number of resources to which an uplink DMRS in LTE-A Release 11 is mapped.
Claim 15. The communication method according to claim 11, wherein one mapping pattern out of a plurality of mapping patterns is determined based on the information, and the plurality of mapping patterns include a mapping pattern in which a number of resources, to which the uplink DMRS is mapped, is less than a number of resources to which an uplink DMRS in LTE-A Release 11 is mapped.
Claim 14. The communication method according to claim 10, wherein the plurality of mapping patterns are signaled by a higher-layer.
Claim 16. The communication method according to claim 11, wherein one mapping pattern out of a plurality of mapping patterns is determined based on the information, and the plurality of mapping patterns are signaled by a higher-layer.
Claim 15. The communication method according to claim 10, wherein the plurality of mapping patterns include a mapping pattern that maps the uplink DMRS having a sequence length less than a frequency bandwidth, to which the PUSCH is assigned.
Claim 17. The communication method according to claim 11, wherein one mapping pattern out of a plurality of mapping patterns is determined based on the information, and the plurality of mapping patterns include a mapping pattern that maps the uplink DMRS having a sequence length less than a frequency bandwidth, to which the PUSCH is assigned.
Claim 16. The communication method according to claim 10, wherein the plurality of mapping patterns respectively correspond to either a hopping is enabled or disabled.
Claim 18. The communication method according to claim 11, wherein one mapping pattern out of a plurality of mapping patterns is determined based on the information, and the plurality of mapping patterns respectively correspond to either a hopping is enabled or disabled.
Claim 17. The communication method according to claim 10, wherein the control information includes information for determining a cyclic shift and an orthogonal sequence, and the uplink DMRS is generated based on the determined cyclic shift and the determined orthogonal sequence.
Claim 19. The communication method according to claim 11, wherein the control information includes information for determining a cyclic shift and an orthogonal sequence, and the uplink DMRS is generated based on the determined cyclic shift and the determined orthogonal sequence.
Claim 18, The communication method according to claim 10, wherein when transmitting ACK/NACK multiplexed with the PUSCH, the ACK/NACK is mapped adjacent to the uplink DMRS.
Claim 20. The communication method according to claim 11, wherein when transmitting ACK/NACK multiplexed with the PUSCH, the ACK/NACK is mapped adjacent to the uplink DMRS.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467